Citation Nr: 0911627	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine with radiculopathy, to include as 
secondary to service-connected bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1977 to August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Procedural history

The Veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine with 
radiculopathy [hereinafter lumbar spine disability] was 
denied on a direct basis in an August 2005 RO rating 
decision.  The Veteran expressed his disagreement with that 
decision in an October 2005 notice of disagreement.  The RO 
conducted a de novo review of the claim and rendered a 
decision in a January 2006 statement of the case (SOC) which 
was also unfavorable to the Veteran's claim on a direct 
basis.  The Veteran perfected his appeal in January 2006 with 
the timely submission of a substantive appeal [VA form 9].  
Subsequently, the Veteran submitted additional medical 
evidence and was provided a VA compensation and pension (C & 
P) examination.  In response, the RO rendered decisions in 
July 2006 and April 2007 supplemental statements of the case 
(SSOC) which continued the denial of the Veteran's claim on a 
direct basis.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned at the Columbia RO in October 
2007.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

In January 2008, the Board, inter alia, remanded the issue 
presently on appeal for additional development.  Once the 
development was undertaken, the RO procured a January 2009 
SSOC which was unfavorable to the Veteran's claim on a direct 
basis and as secondary to the Veteran's service-connected 
bilateral pes planus.  The claim is again before the Board.  

FINDINGS OF FACT

Resolving doubt in his favor, the competent medical evidence 
of record establishes an etiological relationship between the 
Veteran's currently diagnosed degenerative disc disease of 
the lumbar spine and his service-connected bilateral pes 
planus.  


CONCLUSION OF LAW

Service connection for degenerative disc disease of the 
lumbar spine is granted.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
lumbar spine disability, to include as secondary to his 
service-connected bilateral pes planus.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the Veteran 
regarding his service connection claim in March and May 2005, 
March 2006, and January 2008.  These letters appear to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-referenced March 2006 
letter.  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Relevant law and regulations

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2008).  When 
a Veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

As an initial matter, the Board notes the Veteran has 
asserted his claim for service connection on both a direct 
and a secondary basis. As will be discussed below, the Board 
is granting the Veteran's claim on the basis of secondary 
service connection, and thus, any direct service connection 
claim is moot.  Accordingly, the Board's discussion below 
will focus on secondary service connection.  

With respect to the first element under Wallin, a March 2007 
VA C & P examination report notes a diagnosis of degenerative 
joint disease of the lumbar spine.  Accordingly, Wallin 
element (1) has been met.  

Concerning Wallin element (2), a service-connected 
disability, it is well documented that the Veteran is 
currently service connected for bilateral pes planus.  
Consequently, Wallin element (2) has been demonstrated.  

With respect to crucial element (3), medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability, the Board notes that there are three 
medical nexus opinions of record; a December 2008 VA C & P 
medical opinion which is unfavorable to the Veteran's claim; 
an October 2007 opinion from T.C., M.D., which is favorable 
to the Veteran's claim; and, a December 2008 medical opinion 
from J.Z., D.P.M. which is favorable to the Veteran's claim.  

In particular, the December 2008 VA C & P opinion states "It 
is certainly well documented that [the Veteran] had pes 
planus and was seen numerous times until he was medically 
discharged from active duty service, but I know of no 
correlation or justification for considering the lumbar spine 
problem that [the Veteran] developed many years later to be 
connected to the pes planus."  See the December 2008 VA C & 
P opinion.  

On the contrary, the December 2008 medical opinion from J.Z., 
D.P.M. states in great detail how the Veteran's service-
connected pes planus disability has led to the Veteran's 
abnormal gait which caused " . . . additional stress and 
strain on the lumbar spine" and concluded that there was a 
"greater than 50 [percent] probability" that the Veteran's 
lumbar spine disability was caused by the sypmtomatology 
relating to his service-connected bilateral pes planus.  See 
the December 2008 medical opinion from J.Z., D.P.M.  
Referencing the library at the California College of 
Podiatric Medicine, Dr. Z indicated that there were numerous 
studies and books relating to "the closed kinetic chain of 
the lower extremity and how a pronated foot will lead to 
pronated ankle, leads to a valgus ankle and a valgus knee and 
that shifts the pelvis anterior and puts stress and strain on 
the lumbar spine."  It was noted that the Veteran's complete 
VA file was reviewed.  Nieves- Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed)

Also of record is an October 2007 statement from T.C., M.D., 
that relates the Veteran's degenerative disc disease of the 
lumbar spine to his pes planus.  Specifically, Dr. C. stated 
that a "flat foot deformity and gait abnormality would cause 
an aggravation and worsening" of his degenerative disc 
disease of the lumbar spine.  

Given the foregoing, the Board concludes that the evidence 
concerning a medical nexus pinion is at least in equipoise, 
and that the Veteran's service-connected bilateral pes planus 
caused his current degenerative disc disease of the lumbar 
spine.  Wallin element (3), and therefore all required 
elements, has been demonstrated.  

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for degenerative disc 
disease of the lumbar spine is warranted.  The benefit sought 
on appeal is granted.  

Additional note

The Board notes that the Veteran submitted an October 2007 VA 
Form 21-22a which named Disabled American Veterans (DAV) as 
the Veteran's representative.  In November 2007, the Veteran 
informed the Board in a written statement that he no longer 
wished to be represented by DAV, and that he would proceed 
with his claim pro se.  Subsequently, the Board received a 
letter from the private attorney named above with a copy of 
another VA Form 21-22a in which the Veteran appointed the 
private attorney as his representative.  There is no 
indication that this private attorney has been provided a 
copy of the most recent (January 2009) Supplemental Statement 
of the Case.  In March 2009, the Board received an informal 
hearing presentation on the Veteran's behalf from DAV.  It is 
unclear to the Board who, if anyone, is representing the 
Veteran.  Nonetheless, there is no prejudice to the Veteran 
as the Board is granting the issue currently on appeal.  




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


